
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.33(c)


GUARANTY

        GUARANTY, dated as of March 21, 2002 (the "Guaranty"), made by AAMES
FINANCIAL CORPORATION (the "Guarantor") in favor of GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. (the "Lender"), party to the Warehouse Loan and Security
Agreement referred to below.

RECITALS

        Pursuant to the Warehouse Loan and Security Agreement dated as of
February 20, 2000, as Amended and Restated to and including March 21, 2002 (as
amended, supplemented or otherwise modified from time to time, the "Agreement")
between Aames Capital Corporation and Aames Funding Corporation (each, a
"Borrower" and collectively, the "Borrowers") and the Lender, the Lender has
agreed to make Advances to the Borrowers upon the terms and subject to the
conditions set forth therein. It is a condition precedent to the obligation of
the Lender to make the Advances to the Borrowers under the Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Lender.

        NOW, THEREFORE, in consideration of the premises and to induce the
Lender to enter into the Agreement and to induce the Lender to make the Advances
to the Borrowers under the Agreement, the Guarantor hereby agrees with the
Lender as follows:

        1.    Defined Terms. (a) Unless otherwise defined herein, terms defined
in the Agreement and used herein shall have the meanings given to them in the
Agreement.

        (b)  "Change of Control" means the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of outstanding shares of voting stock of the Guarantor and
the proceeds of such acquisition are not received by the Guarantor, at any time,
if after giving effect to such acquisition, and any and all other such
acquisitions, such Person or Persons owns forty percent (40%) or more of such
outstanding voting stock.

        (c)  "Obligations" shall mean the obligations and liabilities of the
Borrowers to the Lender, including, without limitation, the obligations whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Agreement, the Loan Documents and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, all Claims (as defined in
Section 101 of the Bankruptcy Code) of the Lender against the Borrowers, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Lender that are required to be paid by the
Borrowers pursuant to the terms of the Agreement) or otherwise.

        (d)  "Material Adverse Change" shall mean with respect to any Person, a
material adverse change in the business, operations, property, condition
(financial or otherwise) or prospects of such Person or (b) the validity or
enforceability of this or any of the other documents to which such Person is a
party or the rights or remedies of the Lender thereunder or hereunder.

        (e)  The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.

        (f)    The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        2.    Guaranty. (a) The Guarantor hereby, unconditionally and
irrevocably, guarantees to the Lender and its successors, indorsees, transferees
and assigns, the prompt and complete payment and

--------------------------------------------------------------------------------


performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

        (b)  The Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Lender in enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the Obligations are paid in
full.

        (c)  Except for payments required to be made by the Guarantor hereunder,
no other payments affect the Guarantor's liability under the Guaranty. No
payment or payments made by the Borrowers, the Guarantor, any other guarantor or
any other Person or received or collected by the Lender from the Borrowers, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the Agreement is
terminated, subject to the provisions of Section 9 hereof.

        (d)  The Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in writing that such payment is made under
this Guaranty for such purpose. No payments made by the Guarantor to the
Borrowers shall be applied towards the Obligations except for those payments
required by this Guaranty.

        3.    Representations, Warranties and Covenants of Guarantor. (a)
Guarantor hereby represents and warrants (i) that it is duly organized and
validly existing in good standing under the laws of the jurisdiction under which
it is organized and is duly qualified to do business and is in good standing in
every other jurisdiction as to which the nature of the business conducted by it
makes such qualification necessary, (ii) that it has power and authority to
enter into and perform this Guaranty, (iii) that execution, delivery and
performance of this Guaranty by it have been duly authorized by proper action
and are not in contravention of law or of the terms of its articles of
incorporation, by-laws, or any agreement, instrument, indenture or other
undertaking to which it is a party or by which it is bound, (iv) that all
registrations and approvals of any governmental agency, department or commission
necessary for the execution, delivery and performance of this Guaranty and for
the validity and enforceability thereof, have been obtained and are in full
force and effect, (v) that this Guaranty is the legal, valid and binding
obligation of the Guarantor, enforceable against Guarantor, in accordance with
its terms, subject to bankruptcy, insolvency and similar laws and to the
availability of equitable remedies, (vi) that no legal proceedings are pending,
or threatened, before any court or governmental agency which would adversely
affect its financial condition, operations or any licenses or its ability to
perform under this Guaranty, (vii) that Guarantor has received and reviewed
copies of the Loan Documents, (viii) that no Default or Event of Default has
occurred and is continuing under this Guaranty, and (ix) that the Guarantor has
a financial interest in the Borrowers and the Guarantor has determined that it
will benefit from the execution of the Loan Documents.

        (b)  The Guarantor covenants and agrees with the Lender that, until the
payment in full of the Obligations:

          (i)  Maintenance of Tangible Net Worth. The Tangible Net Worth of the
Guarantor, on a consolidated basis and on any given day, shall be equal to or
greater than $34,000,000;

        (ii)  Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
The Guarantor shall not permit the ratio of Total Indebtedness (not taking into
account the aggregate outstanding amount

2

--------------------------------------------------------------------------------




borrowed by the Guarantor under any secured financing facilities for which
adequate collateral has been pledged thereunder by the Guarantor) to Tangible
Net Worth, on a consolidated basis and on any given day, to be greater than
10:1;

        (iii)  Liquidity. The aggregate amount of the Guarantor's cash, Cash
Equivalents and available borrowing capacity on unencumbered assets that could
be drawn against (taking into account required haircuts) under committed
warehouse or working capital facilities, on a consolidated basis and on any
given day, shall be equal to or greater than $17,500,000;

        (iv)  Maintenance of Ratio of Earnings to Total Interest Expense. The
Guarantor shall not permit the ratio of earnings before interest and taxes to
total interest expense, on a consolidated basis, to be less than 1.10:1 measured
on a rolling basis from the immediately preceding two calendar quarters
commencing with the two quarters ending December 31, 2001 and March 31, 2002;
and

        (v)  Profitability. The Guarantor shall have a GAAP after tax net income
of at least $1.00 for the fiscal quarter ended June 30, 2002.

        (c)  At the time that the Guarantor delivers its consolidated financial
statements to the Lender in accordance with Section 7.01 of the Agreement, the
Guarantor shall forward to the Lender a certificate of a Responsible Officer of
the Guarantor which demonstrates that the Guarantor is in compliance with the
covenants set forth in clauses (b) (i) through (v) above.

        4.    Right of Set-off. Upon the occurrence of any Event of Default
under this Guaranty, the Guarantor hereby irrevocably authorizes the Lender and
each of its affiliates at any time and from time to time without notice to the
Guarantor, any such notice being expressly waived by the Guarantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any of its affiliates to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Lender or any of
its affiliates may elect, against and on account of the Obligations and
liabilities of the Guarantor to the Lender hereunder and claims of every nature
and description of the Lender or any of its affiliates against the Guarantor, in
any currency, whether arising hereunder, under the Agreement as the Lender may
elect, whether or not the Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. The
Lender shall notify the Guarantor promptly of any such set-off and the
application made by the Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.

        5.    Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrowers or any other guarantor or any
collateral security or guarantee or right of offset held by the Lender or any of
its affiliates for the payment of the Obligations, nor shall the Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrowers or
any other guarantor in respect of payments made by the Guarantor hereunder,
until all amounts owing to the Lender by the Borrowers on account of the
Obligations are paid in full and the Agreement is terminated. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Guarantor in trust for the Lender, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Lender in the exact form received by the Guarantor (duly indorsed by
the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.

3

--------------------------------------------------------------------------------


        6.    Amendments, Etc. with Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against the Guarantor, the Lender may, but shall be under
no obligation to, make a similar demand on the Borrowers or any other guarantor,
and any failure by the Lender to make any such demand or to collect any payments
from the Borrowers or any such other guarantor or any release of the Borrowers
or such other guarantor shall not relieve the Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Lender against the Guarantor.
For the purposes hereof "demand" shall include the commencement and continuance
of any legal proceedings. The Lender may release any Collateral pledged to it in
its sole discretion, provided, however, in the event the Lender has received
amounts from the Guarantor pursuant to this Guaranty, which amounts have not
been reimbursed, the Lender shall not voluntarily release any Pledged Securities
to the Lender under the Agreement, except as may be provided in the Agreement,
without the consent of the Guarantor, which consent shall not unreasonably be
withheld. The Guarantor hereby further consents to any renewal or modification
of any Obligation or any extension of the time within which such is to be
performed and to any other indulgences, whether before or after the date of this
Guaranty, and waives notice with respect thereto.

        7.    Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Lender upon this Guaranty or acceptance of this
Guaranty; the Obligations, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty; and all dealings between the Borrowers and the Guarantor, on
the one hand, and the Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrowers or the Guarantor with respect
to the Obligations. The Guarantor hereby waives diligence; presentment; demand
for payment or performance; filing of claims with any court in case of the
insolvency, reorganization or bankruptcy of either Borrower; protest or notice
with respect to the Obligations or the amounts payable by either Borrower
thereunder; and all demands whatsoever; any fact, event or circumstance that
might otherwise constitute a legal or equitable defense to or discharge of the
Guarantor, including (but without typifying or limiting this waiver), failure by
the Lender to perfect a security interest in any collateral securing performance
of any Obligation or to realize the value of any collateral or other assets
which may be available to satisfy any Obligation and any delay by the Lender in
exercising any of its rights hereunder or against the Borrowers.

        8.    Guaranty Absolute and Unconditional. The Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Borrowers of the Obligations and not only of their collectibility (a) without
regard to (i) the validity, regularity or enforceability of the Agreement, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect

4

--------------------------------------------------------------------------------


thereto at any time or from time to time held by the Lender, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrowers against the
Lender, (iii) any defense by the Borrowers to the Obligations or any
subordination of the Lien on the Collateral or the priority of the Lender in the
Collateral, or (iv) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrowers or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers from
the Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance and (b) is in no way conditioned upon any requirement that the
Lender first attempt to collect any of the Obligations from the Borrowers. The
Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee without regard to waiver,
forbearance, compromise, release, settlement, the dissolution, liquidation,
reorganization or other change regarding either Borrower, or either Borrower
being the subject of any case or proceeding under any bankruptcy or other law
for the protection of debtors or creditors, or any other action or matter that
would release a guarantor. When pursuing its rights and remedies hereunder
against the Guarantor, the Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrowers or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the Lender to
pursue such other rights or remedies or to collect any payments from the
Borrowers or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrowers or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Lender against the
Guarantor. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Lender,
and its successors, indorsees, transferees and assigns, until all the
Obligations and the Obligations of the Guarantor under this Guaranty shall have
been satisfied by payment in full and the Agreement shall be terminated, subject
to the provisions of Section 9 hereof.

        9.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or avoided or is restored, repaid or
returned by the Lender for any reason after the insolvency, bankruptcy,
dissolution, liquidation or reorganization of either Borrower or the Guarantor,
or the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, either Borrower or the Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.

        10.  Events of Default. Each of the following events and occurrences
shall constitute an Event of Default under this Guaranty if not cured within
three (3) Business Days of their occurrence unless the context of the provision
indicates otherwise;

        (a)  The Guarantor shall (i) fail to make any payment required to be
made to Lender under this Guaranty or (ii) fail to comply with the requirements
of Section 3 of this Guaranty.

        (b)  the Guarantor shall fail to observe or perform any other agreement
contained in Guaranty or any other Loan Document and such failure to observe or
perform shall continue unremedied for a period of five (5) Business Days.

        (c)  The Guarantor shall fail to pay any money due under any other
agreement, note, indenture or instrument evidencing, securing, guaranteeing or
otherwise relating to indebtedness of the Guarantor for borrowed money in an
aggregate amount of at least $5,000,000 which failure to pay constitutes a
default or event of default under any such agreement or indebtedness, or the
Guarantor receives notice, or a Responsible Officer has knowledge, of any other
default or event of default or other event which with the giving of notice or
the passing of time or both would constitute a default or event of default under
any such agreement or instrument, with respect to amounts due under such
agreement or

5

--------------------------------------------------------------------------------


instrument, whether by acceleration or otherwise, in an aggregate amount of
$5,000,000 or such lesser amount as shall be included in a cross-acceleration
provision of any such agreement or instrument.

        (d)  A proceeding or case shall be commenced, without the application or
consent of the Guarantor or any of its Subsidiaries, as applicable, in any court
of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Guarantor, or any such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Guarantor or any such Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days; or an order for
relief against the Guarantor or any such Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code.

        (e)  The Guarantor or any of its Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing.

        (f)    The Guarantor or any Affiliate thereof becomes insolvent or
admits in writing to its inability to pay its debts as they mature.

        (g)  Any other event shall occur with respect to the Guarantor which, in
the sole good faith discretion of the Lender, has had a Material Adverse Effect.

        (h)  Any Change of Control of the Guarantor shall have occurred without
the prior consent of the Lender.

        (i)    The Lender shall reasonably request, specify the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of the Guarantor and such information and/or responses
shall not have been provided within three (3) Business Days of such request.

        11.  Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Lender without set-off or counterclaim in U.S. Dollars in
accordance with the wiring instructions of the Lender.

        12.  Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) delivered to the intended
recipient at the "Address for Notices" specified below its name on the signature
pages of the Agreement); or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All such
communications shall be deemed to have been duly given when transmitted by telex
or telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

        13.  Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or

6

--------------------------------------------------------------------------------


unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        14.  Integration. This Guaranty and the Agreement represent the
agreement of the Guarantor with respect to the subject matter hereof and thereof
and there are no promises or representations by the Lender relative to the
subject matter hereof or thereof not reflected herein or therein.

        15.  Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Lender, provided that any provision of this Guaranty may be waived by the
Lender.

        (b)  The Lender shall not by any act (except by a written instrument
pursuant to Section 14(a) hereof, delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.

        (c)  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        16.  Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

        17.  Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Lender and its successors and assigns. This Guaranty may not be assigned by the
Guarantor without the express written consent of the Lender.

        18.  Governing Law. This Guaranty shall be governed by New York law
without reference to choice of law doctrine.

        19.  SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

        (A)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AND THE AGREEMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE
COURTS OF THE STATE OF NEW YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE
FEDERAL COURT LACKS OR DECLINES JURISDICTION;

        (B)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

7

--------------------------------------------------------------------------------




        (C)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

        (D)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

        20.  WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY, ANY THE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

        21.  Termination. This Guaranty shall terminate upon the final payment
in full of the Obligations and the termination of the Agreement.

        [SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

            AAMES FINANCIAL CORPORATION             By:        

--------------------------------------------------------------------------------

    Name:
Title:

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.33(c)

